Citation Nr: 0533183	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-27 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a hysterectomy, 
including the question of whether a timely substantive appeal 
was filed in response to a January 2004 rating decision and 
an August 2004 statement of the case (SOC).  

2.  Entitlement to service connection for allergic rhinitis, 
right nostril.  

3.  Entitlement to an increased rating for left maxillary 
sinusitis, chronic, also diagnosed as allergic sinusitis, 
currently evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty from November 1987 to November 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of June 2000 and March 2002 decisions of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied a claim for an increased 
rating for service-connected left maxillary sinusitis, 
chronic, also diagnosed as allergic sinusitis, currently 
evaluated as 10 percent disabling.  

Later in March 2002, the appeal was transferred to the 
jurisdiction of the VA RO in Atlanta, Georgia, and to the 
veteran's new place of residence.  

The veteran also expressed disagreement with a January 2004 
RO decision to deny a claim service connection for allergic 
rhinitis, right nostril.  This matter is remanded for the 
issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  The veteran also raises the issue of 
entitlement to service connection for a hysterectomy, 
including the question of whether a timely substantive appeal 
was filed in response to a January 2004 rating decision and 
an August 2004 SOC.  

While the veteran twice requested that she be scheduled for a 
hearing at the Board in Washington, D.C., in June 2005 she 
withdrew her requests in lieu of a video conference hearing 
to be scheduled at the RO.  In October 2005, she withdrew her 
request for a video conference hearing and no further action 
is indicated.  

The issues of entitlement to service connection for a 
hysterectomy, including the question of whether a timely 
substantive appeal was filed in response to a January 2004 
rating decision and an August 2004 SOC, and entitlement to 
service connection for allergic rhinitis, right nostril, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  The VBA AMC will notify the veteran if 
any further action is necessary on her part.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate her claim for an evaluation in excess of 10 
percent for left maxillary or allergic sinusitis, and 
obtained and fully developed all evidence necessary for an 
equitable disposition of the claim adjudicated on the merits.  

2.  The veteran's left maxillary or allergic sinusitis is 
characterized by evidence indicating: clear and normal 
sinuses on repeated examinations; normal repeated sinus X-ray 
studies; occasional treatment for sinus congestion and 
allergy symptoms; and less than three incapacitating episodes 
of sinusitis per year requiring prolonged antibiotic 
treatment, if any; and six or less non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain and purulent discharge or crusting, if any.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected left maxillary sinusitis, chronic, also 
diagnosed as allergic sinusitis, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.97, Diagnostic Code 6513 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim for an evaluation in excess of 10 percent for left 
maxillary or allergic sinusitis, the Board must first 
determine whether the veteran has been apprised of the 
applicable law and regulations; the evidence that would be 
necessary to substantiate the claim; and whether the claim 
has been fully developed in accordance with the Veterans 
Claims Assistance Act of 2000 (VCAA) and other applicable 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
(i.e., that of the RO) on a claim for VA benefits.  In 
Pelegrini, it was also observed that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  It was also held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.  

The June 2000 RO decision at issue was rendered prior to the 
enactment of VCAA in November 2000, and the March 2002 RO 
decision at issue was rendered after the enactment of VCAA.  
Notice of VCAA was issued in January 2003, and the claim was 
readjudicated in September 2003 and August 2004 SOC's.  While 
the VCAA notice was issued after the initial adjudication of 
the claim adjudicated on the merits, the VCAA was not enacted 
until November 2000, after the date of the June 2000 
decision.  Additionally, the VCAA notice was issued prior to 
the September 2003 SOC, and VCAA notice was reiterated in an 
August 2004 document also characterized as a SOC.  Any defect 
with respect to the timing of the VCAA notice was harmless 
error for the additional reasons specified below.  

The above January 2003 VCAA notice and the SOC's identified 
above advised the veteran to submit all evidence with regard 
to her claim for an evaluation in excess of 10 percent for 
left maxillary or allergic sinusitis.  Secondly, while VCAA 
notice was not given prior to the first AOJ adjudication of 
the claim, notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the Board 
in May 2005.  Additionally, the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After VCAA notice was provided, the 
claim was readjudicated in the September 2003 and August 2004 
SOC's, at which time the veteran was apprised of the RO's 
decisions regarding the left sinusitis claim adjudicated on 
the merits.  

The veteran has also been provided with every opportunity to 
submit evidence and argument in support of her claim 
adjudicated on the merits on appeal, and to respond to VA 
notices, and she has submitted correspondence, including in 
October 2005 when she asked that the Board consider her 
appeal based upon the evidence of record.  

The furnishing of the VCAA notice after the decision that led 
to the appeal did not compromise "the essential fairness of 
the [adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 
103, 115 (2005).  The veteran has had a "meaningful 
opportunity to participate effectively" in the processing of 
her claims.  Id., at 121.  Therefore, with respect to the 
timing requirement for the VCAA notice as to the claim 
adjudicated on the merits herein, the Board concludes that to 
decide the claim would not be prejudicial to the veteran.  

VA has also complied with the purpose of the notice 
requirement of the VCAA, and there is no further available 
evidence which would substantiate the claim adjudicated on 
the merits on appeal.  See 38 U.S.C.A. § 5103(b) (Providing 
in substance that after advisement to the claimant under the 
VCAA of any information which was not previously provided, if 
such information or evidence is not received within one year 
from the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application); PVA v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim adjudicated the 
merits.  38 U.S.C.A. § 5103A (a), (b), (c).  The VA has 
obtained copies of all identified VA treatment records.  
Additionally, the RO afforded the veteran examinations in 
February 2001 and October 2003.  

The record also indicates that the veteran was provided with 
a copy of the June 2000 and March 2002 RO rating decisions 
setting forth the general requirements of applicable law 
pertaining to evidence to support the claim adjudicated on 
the merits.  The general advisement was reiterated in the 
SOC's of September 2003 and August 2004 noted above.  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this appeal.  Given the development undertaken 
by the RO and the fact that the veteran has stated that there 
is no other identified evidence which has not already been 
obtained, the Board finds that the record is ready for 
appellate review of the claim for an evaluation in excess of 
10 percent for left maxillary or allergic sinusitis.  

The Merits of the Claim

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  

The veteran asserts that her service-connected maxillary or 
allergic sinusitis disorder should be rated as 30 percent 
disabling on account of four to six flare-ups of symptoms per 
year, requiring the use of antibiotics during those times.  
The veteran also claims that her sinusitis disorder includes 
headaches and breathing difficulty.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim, which 
will be denied.  

Service connection is in effect for bronchial asthma, 
currently evaluated as 10 percent disabling.  Accordingly, 
her complaint of sinusitis related breathing difficulty, 
which is not supported by any medical evidence of record, as 
detailed below, is not for consideration in the adjudication 
of the sinusitis claim.  38 C.F.R. § 4.14.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992) (Both for the proposition that in 
the analysis of schedular rating claims, VA may only consider 
the specified rating criteria).        

Additionally, service connection for headaches was denied in 
a June 1994 RO decision, notice of which was issued to the 
veteran at that time.  The veteran did not express 
disagreement with the RO's June 1994 denial of service 
connection for headaches, and the RO's decision became final.  
In April 1996, the RO issued notice to the veteran of the 
above documented circumstances, and she was given notice of 
her need to submit new and material evidence to reopen a 
claim of service connection for headaches.  Additionally, no 
medical evidence of record indicates that the veteran has 
sinusitis-related headaches, as detailed below.  

The veteran's service-connected left maxillary or allergic 
sinusitis is rated under Diagnostic Code 6513.  Diagnostic 
Codes 6510 through 6514 pertain to various types of 
sinusitis, each of which is rated pursuant to a general 
formula for sinusitis set forth in the rating schedule 
following Diagnostic Code 6514.  This general rating formula 
for sinusitis applies in all circumstances in which VA is to 
evaluate the severity of sinusitis.  The Board can identify 
nothing in the evidence to suggest that other diagnostic 
codes would be more appropriate, and the veteran has not 
requested or suggested that other diagnostic codes should be 
used.  Butts v. Brown, 5 Vet. App. 532 (1993) (Holding that 
the assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).  

Under the general rating formula for sinusitis, encompassing 
Diagnostic Codes 6510 through 6514, the 10 percent disability 
rating currently assigned is awarded for sinusitis manifested 
by one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or by three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent disability 
rating is awarded for sinusitis manifested by three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or by more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent disability rating is 
awarded for sinusitis following radical surgery with chronic 
osteomyelitis, or manifested by near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.

An incapacitating episode of sinusitis is specifically 
defined in the regulations as one requiring bed rest and 
treatment by a physician. 38 C.F.R. § 4.97.  

The medical evidence of record demonstrates that the 
veteran's sinusitis includes no incapacitating episodes which 
require physician recommended bed rest, or sinusitis 
requiring three or more prolonged antibiotic treatments per 
year, or more than six non-incapacitating episodes per year 
of sinusitis characterized by headaches, pain and purulent 
discharge or crusting.  To the contrary, the medical evidence 
shows minimal findings and treatment much more limited than 
what the veteran's reports.  

Objective medical findings on sinus examinations in February 
2001 (VA) and October 2003 (VA fee-basis) were limited.  
While the veteran reported 5 attacks of chronic sinusitis 
flare-ups per year requiring the use of antibiotics on VA 
examination in February 2001 and 10 such attacks on 
examination in October 2003, both examination reports show 
normal or near normal left sinuses with normal repeated left 
sinus X-ray studies.  The February 2001 report indicates very 
edematous left turbinates, which were moist, and clear 
discharge.  Multiple polyps were noted on the right, but not 
on the left side.  The author of the October 2003 examination 
report noted that the veteran was receiving no treatment for 
her condition.  On VA examination in February 2001, the 
veteran denied any seasonal fluctuations in her sinus 
symptoms, and she indicated that her treatment consisted of 
the continuous use of Atarax, with Tylenol for headaches.  

VA medical records show no treatment for sinusitis.  The 
veteran reports that she has received treatment at the 
Lawrence Joel Medical Center.  Records from this facility, 
dated from June 1999 to December 2002, show occasional 
treatment for sinus symptoms and allergies, but there is no 
evidence of incapacitating episodes requiring bed rest by a 
physician, or sinusitis requiring prolonged (four to six 
weeks) antibiotic treatment three or more times a year.  
These records additionally show six or less non-
incapacitating episodes per year characterized by pain and 
purulent discharge or crusting.  

The above demonstrated clinical findings warrant the denial 
of the claim.  With no evidence of incapacitating episodes 
requiring bed rest and treatment by a physician, or sinusitis 
requiring three prolonged antibiotic treatments per year, and 
no more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain and purulent 
discharge or crusting, if any, the claim must be denied.  

While the appellant indicates that she should be rated as 
more than 10 percent disabled for sinusitis due to her 
reported symptomatology, as a lay person, she is not 
considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition, as measured in accordance with 
the rating schedule.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Massey, supra.  

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

Here, there is no evidence that warrants referral of the 
above adjudicated claim for extraschedular consideration.  
There is no evidence of marked interference with employment, 
no periods of hospitalization, and no other factor that would 
render inappropriate the application of regular rating 
standards, as a result of service-connected left maxillary or 
allergic sinusitis.  This disorder is shown to require 
limited treatment, no hospitalization and represents no 
exception or unusual disability picture.  

The above objective and clinical findings preponderate against 
the claim, and no medical evidence of record supports it.  
Accordingly, the claim is denied.  38 U.S.C.A. § 5107 (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    



ORDER

An evaluation in excess of 10 percent for service-connected 
left maxillary sinusitis, chronic, also diagnosed as allergic 
sinusitis, is denied.  


REMAND  

The veteran expressed timely disagreement in March 2004 with 
a January 2004 RO decision to deny a claim for service 
connection for allergic rhinitis, right nostril.  The RO has 
not issued a SOC in response to the veteran's notice of 
disagreement (NOD).  Such development is necessary and must 
be completed at the RO and not at the Board.  See Manlincon 
v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-410 (1995) (When there has been an 
initial RO adjudication of a claim and a NOD as to its 
denial, the claimant is entitled to a SOC and the RO's 
failure to issue a SOC is a procedural defect requiring a 
Board Remand).  

Additionally, no notice of the VCAA has been issued regarding 
the claim for service connection for allergic rhinitis, right 
nostril.  This development must be completed.  Cf.  See 
VAOPGCPREC 8-03 (VA General Counsel holding that "if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
NOD that raises a new issue, section 7105(d) requires VA to 
take proper action and issue a SOC if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.")  

As to the claim of entitlement to service connection for a 
hysterectomy, the record demonstrates that the claim must be 
remanded to ensure compliance with due process requirements 
of law.  

First, no notice of VCAA has been issued specific to the 
merits of the claim of service connection for a hysterectomy, 
including the question of whether a timely substantive appeal 
was filed in response to a January 2004 rating decision and 
an August 2004 SOC.  This development must be completed.  Cf.  
See VAOPGCPREC 8-03.  

Second, the RO has not adjudicated the timeliness of a 
substantive appeal aspect of the claim of service connection 
for a hysterectomy.  The record reflects that by rating 
decision dated in January 2004, the veteran's claim of 
service connection for a hysterectomy was denied.  The 
veteran was advised of the rating decision, and her appellate 
rights, by letter dated January 20, 2004, mailed to the 
veteran at [redacted], Decatur, Georgia  [redacted].  The 
veteran expressed disagreement with the January 2004 RO 
decision to deny service connection for a hysterectomy by 
correspondence received at the RO on March 8, 2004.  The RO 
considered the veteran's March 2004 communication as 
constituting a NOD, initiating appellate procedures.  See 38 
U.S.C.A. § 7105(a); see Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995) [pursuant to 38 U.S.C. § 7105, a NOD initiates 
appellate review in the VA administrative adjudication 
process; and the request for appellate review is completed by 
the claimant's filing of a substantive appeal (VA Form 1-9 
Appeal) after an SOC is issued by VA].  However, the NOD 
indicates an address other then the [redacted] address.  

On March 4, 2004, the RO received written correspondence from 
the veteran advising that she does not reside at the 
[redacted].  A SOC as to the denial of service 
connection for a hysterectomy was issued on August 11, 2004 
to the veteran at the [redacted] address.  On March 31, 
2005, the RO received the veteran's VA Form 9 (Substantive 
Appeal form) again indicating that the SOC had been mailed to 
the veteran at the incorrect [redacted] address.  The RO 
has considered the March 2005 substantive appeal as untimely 
filed, without adequate explanation and notice to the 
veteran.  

The RO has not addressed the filing of a timely substantive 
appeal, and has not met VA's duty to assist with regard to 
providing notice of all pertinent statutes and regulations 
pertaining to the filing of a timely substantive appeal, and 
the RO's use of a veteran's last known address of record of 
the issuance of a SOC.  
An appeal consists of a timely filed NOD in writing, and 
after a SOC has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. § 20.200.  The claimant has one year from 
the date of notification of the rating decision to file a NOD 
to initiate the appeal process.  38 U.S.C.A. § 7105(b)(1).  
In order to complete the appeal, however, a claimant must 
file a substantive appeal within 60 days of the mailing date 
of the SOC, or within the remaining time, if any, of the one-
year period following notification of the RO decision.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  See 
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

The Court has held that the law presumes the regularity of 
the administrative process, "in the absence of clear 
evidence to the contrary."  Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992).  More significantly, however, the SOC must be 
mailed to the veteran's last known address of record.  See 38 
C.F.R. § 19.30(a).  

Accordingly, as to the claim for service connection for a 
hysterectomy, including the question of whether a timely 
substantive appeal was filed in response to a January 2004 
rating decision and an August 2004 SOC, the veteran must be 
issued a supplemental statement of the case (SSOC) which 
includes discussion of the issue of whether or not a timely 
substantive appeal was received in response to a January 2004 
rating decision and an August 2004 SOC, to include reference 
to 38 U.S.C.A. §§ 7105(b)(1), 7105(d)(3); 38 C.F.R. 
§§ 19.30(a), 20.200 and 20.302(b), as well as the above 
documented sequential facts of the case.  

Accordingly, the above issues must be returned to the RO for 
the following:

1.  The VBA AMC should issue the veteran 
a VCAA notice letter which complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 with regard to entitlement to 
service connection for a hysterectomy, 
including the question of whether a 
timely substantive appeal was filed in 
response to a January 2004 rating 
decision and an August 2004 SOC, and 
entitlement to service connection for 
allergic rhinitis, right nostril.  The 
VBA AMC should specifically advise the 
veteran what evidence is needed to 
support these claims, what evidence, if 
any, VA will request on her behalf, and 
what evidence she is expected to provide, 
with regard to service connection for a 
hysterectomy, including the question of 
whether a timely substantive appeal was 
filed in response to a January 2004 
rating decision and an August 2004 SOC, 
and entitlement to service connection for 
allergic rhinitis, right nostril.  

The VBA AMC should invite the veteran to 
submit any and all evidence in her 
possession which is potentially probative 
of these issues as recharacterized on 
appeal.  

2.  The VBA AMC should obtain outstanding 
VA or non-VA treatment records, if any.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, to include a gynecologic 
and right sinus examinations, if deemed 
indicated, the VBA AMC should 
readjudicate the issue of service 
connection for a hysterectomy, including 
the question of whether a timely 
substantive appeal was filed in response 
to a January 2004 rating decision and an 
August 2004 SOC.  The SSOC should include 
reference to 38 U.S.C.A. §§ 7105(b)(1), 
7105(d)(3); 38 C.F.R. §§ 19.30(a), 20.200 
and 20.302(b), as well as the above 
documented sequential facts of the case.  
This claim should be adjudicated on a de 
novo basis-specifically to include 
consideration of all of the evidence of 
record for the entire appeal period.  

4.  The VBA AMC must issue a SOC 
containing all applicable laws and 
regulations as to the issue of 
entitlement to service connection for 
allergic rhinitis, right nostril.  The 
veteran should be advised of the time 
period in which to perfect her appeal.  
This claim should be adjudicated on a de 
novo basis-specifically to include 
consideration of all of the evidence of 
record for the entire appeal period.  

5.  Thereafter, VBA AMC should review the 
record and/or response received in 
connection with the request above and 
determine if it is in compliance with 
this REMAND.  If deficient in any manner, 
it should be returned, along with a copy 
of this Board Remand, for immediate 
corrective action.  The Board errs as a 
matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC) as to entitlement 
to service connection for a hysterectomy, including the 
question of whether a timely substantive appeal was filed in 
response to a January 2004 rating decision and an August 2004 
SOC, to include any other issue to which a timely substantive 
appeal has been received.  The SSOC must contain notice of 
all relevant actions taken on any claim for benefits on 
appeal, to include a summary of all of the evidence and 
applicable law and regulations pertinent to any claim on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the VBA AMC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).  



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


